Title: To Thomas Jefferson from Albert Gallatin, 11 February 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                        ca. 11 Feb. 1804
                     
               
               This man is totally incompetent & ought not to have been appointed.
               Yet to an application made in favour of a personal friend of mine & who is well qualified I have answered that considering the age & circumstances of Gibson it would be cruel to remove him. I was also led to form a better opinion of Gibson than ever I had before from his candour in giving his evidence in the Logan controversy, considering the time (1798) when he gave it.
               
                  A.G.
               
            